Fourth Court of Appeals
                               San Antonio, Texas
                                   December 30, 2020

                                   No. 04-20-00541-CR

                                   George RAMIREZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR5859
                    Honorable Catherine Torres-Stahl, Judge Presiding

                                         ORDER

      This appeal is DISMISSED.

      It is so ORDERED on December 30, 2020.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2020.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court